Citation Nr: 0409026	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant had military service from December 1972 to 
April 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for a 
bilateral knee disorder.  


FINDINGS OF FACT

1.  The service medical records are entirely negative for any 
complaints, treatment or diagnosed condition of either knee.  

2.  Post-service medical evidence is entirely negative for 
any complaints, treatment or a diagnosis involving the right 
knee.

3.  Post-service evidence reflects that the veteran's left 
knee was injured in December 1993 due to an industrial 
accident and required surgery in 1994.  There has been no 
competent evidence offered linking any post-service left knee 
disorder with the veteran's period of service.  


CONCLUSION OF LAW

The veteran is not entitled to service connection for a 
bilateral knee disorder.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5106, 5107 (West 2002).  This statute redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  All relevant facts regarding the issue 
decided below have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to notify or assist.  As discussed below, the 
development conducted by VA in this case fully meets the 
requirements of the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  The appellant was notified of the evidence 
required to substantiate his claim and of his and VA's 
respective duties by means of a December 2001 letter from the 
RO, prior to the initial adjudication of his claim.  The RO 
told him that is was his responsibility to identify his 
treatment sources, and that VA would obtain the records for 
him.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  The RO obtained the 
veteran's service medical records and his VA and private 
treatment records.  There is no indication that any other 
relevant records have been identified that should be 
requested.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was not provided a VA examination in 
connection with this claim because the service medical 
records are entirely negative for any knee problems.  
Moreover, an examination is not needed because there is no 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Because there is no 
competent evidence tending to show that the appellant had any 
knee problems or diagnosed knee disorder during service or 
for many years thereafter, VA's duty to assist in this regard 
is not triggered.  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

The service medical records include a February 1971 
enlistment examination which shows that the lower extremities 
were normal.  The records are negative for any complaints, 
treatment or diagnosis involving either knee.  A December 
1973 examination report reveals that clinical evaluation of 
the lower extremities was normal.  The veteran himself 
reported that he did not have problems with trick or locked 
knees.  

The veteran filed his initial compensation claim for a 
bilateral knee disorder in November 2001.  He indicated that 
he received treatment for knee problems during service in 
1972 or 1973, while stationed in Germany, and from Dr. D. at 
a private hospital in Houston, Texas, where he was treated 
from 1994 to 1996.  

Private medical records from Dr. D. dated in 1994 have been 
obtained for the record.  An entry dated in April 1994 
reflects that the veteran was seen for an evaluation of the 
left knee following (apparently) an industrial accident in 
December 199, at which time he was hit with a backhoe while 
stuck in 2 feet of mud.  Since that time, he reported having 
symptoms of pain, swelling, catching, locking and giving way.  
The past history stated that the veteran had no prior 
significant injuries to the left knee.  That month, the 
veteran underwent surgery to remove multiple loose bodies in 
the left knee.  At that time, chondroplasty of the femoral 
condyle of the left knee was also performed.  No further knee 
problems are documented after 1994.

In his October 2002 substantive appeal, the veteran reported 
that during service he was a field wireman, climbing 60-foot 
poles and locking his knees so they would stay in position.  
He stated that his knees would sometimes give out and he 
would fall to the ground.  He also complained of symptoms of 
popping and bone chips.  He complained that in May 2002, he 
underwent a VA examination, but only his back was examined 
and not the knees.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

IV. Analysis

In this case, the service medical records, which include 
records from Germany, are entirely negative for any 
complaints or findings of any knee disorder, and there was no 
indication of any knee problems as shown by clinical 
examination conducted several months prior to the veteran's 
discharge or by his own medical history as reported at that 
time (December 1973).  

The record is entirely negative for any documentation of 
post-service right knee complaints, treatment or a diagnosis.  
A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, as for 
the claimed right knee disorder, this was not shown in 
service, nor is there any post-service evidence of the 
claimed disorder.  Accordingly, in the absence of a diagnosed 
right knee disorder, this claim must be denied.  See 
Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

As shown by private medical records dated in 1994, the 
earliest manifestation of a left knee problem occurred in 
December 1993, approximately 20 years after service, at which 
time the veteran sustained an injury due to an industrial 
accident, ultimately requiring left knee surgery in 1994.  
Otherwise, the record is entirely negative for any post-
service documentation of complaints, treatment or a diagnosis 
of any a left knee problem.  The veteran has not indicated, 
by virtue of providing specific information about treatment 
and releases to obtain that information, that he received 
post-service knee treatment from any source other than Dr. D.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  While he 
stated in his substantive appeal that he went to the local VA 
after service, the VA medical records dated shortly after his 
separation from service show treatment for disabilities, 
i.e., hepatitis, unrelated to the veteran's knees.  

The veteran's history of knee problems and symptoms in 
service was provided by him nearly 30 years after his period 
of service, and is entirely unsubstantiated by the service 
medical records, which do not reference complaints related to 
either knee.  Moreover, as aforementioned, at least as to the 
left knee, this disability was the result of an industrial 
accident which occurred many years after service.  
Furthermore, records dated in 1994 related to that injury 
indicate that there was no prior significant history of 
injuries to the left knee.  

The record contains no competent medical opinion 
etiologically linking the veteran's post-service left knee 
disorder to service.  A showing of such a relationship has 
been repeatedly reaffirmed by the Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In this case, no such connection has been 
established.  Moreover, there is no medical evidence of a 
relationship between the veteran's left knee disorder and his 
reported continuity of symptomatology since service, which is 
unsupported by medical evidence.  See Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).

To the extent that the veteran is maintaining that he has 
current knee disorders that are attributable to service, a 
lay person without medical training, such as the veteran, is 
not competent to opine on medical matters such as diagnosis, 
date of onset or cause of a claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions].  

Essentially, in this case, there is no evidence of any knee 
injury or symptomatology involving either knee during service 
and there is no evidence documenting any post-service right 
knee symptoms or diagnosed disorder.  The post-service 
evidence shows that the left knee was injured nearly 20 years 
after service in an industrial accident, which was not in any 
way linked to the veteran's period of service.  The 
preponderance of the evidence is against the claim for 
service connection for a bilateral knee disorder; therefore, 
the benefit of the doubt doctrine is not for application.  
38 C.F.R. § 3.102 (2003).  The claim is denied. 


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



